In an action to recover damages, inter alia, for dental malpractice, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered March 24, 2005, which denied their motion for a protective order quashing *515four subpoenas served upon nonparty witnesses who provided medical or dental treatment to the plaintiff Kathleen Attinello.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
In an action to recover damages, inter alia, for dental malpractice, the defendant served subpoenas seeking the testimony of four nonparty witnesses who provided medical or dental care to the plaintiff Kathleen Attinello. However, a party seeking disclosure from a nonparty witness pursuant to CPLR 3101 (a) (4) must demonstrate special circumstances (see Lanzello v Lakritz, 287 AD2d 601 [2001]; Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333 [1988]). Here, the defendant did not demonstrate special circumstances as to any of the four nonparty witnesses. Further, the defendant did not demonstrate entitlement to the demanded disclosure pursuant to CPLR 3101 (d) (1) (iii) (cf. Calvao v St. John’s Riverside Hosp., 261 AD2d 350 [1999]). Thus, the Supreme Court erred in denying the plaintiffs’ motion for a protective order quashing the subpoenas. S. Miller, J.P., Ritter, Rivera and Skelos, JJ., concur.